Exhibit 10.1 Exhibit 10.1 MDU Resources Group, Inc. 2011 Annual Award Opportunity Chart Name Title Base Salary Threshold Target Maximum Terry D. Hildestad President and Chief Executive Officer MDU Resources Group, Inc. Doran N. Schwartz Vice President and Chief Financial Officer MDU Resources Group, Inc. John G. Harp President and Chief Executive Officer MDU Construction Services Group, Inc. William E. Schneider President and Chief Executive Officer Knife River Corporation Steven L. Bietz1 President and Chief Executive Officer WBI Holdings, Inc. Mr. Bietz also has five individual performance goals relating to WBI Holdings, Inc.’s safety results, and each goal that is not met will reduce his annual incentive award payment by 1%.
